     Case: 2:21-cv-04039-EAS-KAJ Doc #: 3 Filed: 09/09/21 Page: 1 of 5 PAGEID #: 23



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MICHAEL ASAMOAH,

                       Plaintiff,

         v.                                           Civil Action 2:21-cv-4039
                                                      Judge Edmund A. Sargus
                                                      Magistrate Judge Jolson
CAPSTONE LOGISTICS, LLC et al.,

                       Defendants.


                             REPORT AND RECOMMENDATION

         This matter is before the Court on the August 19, 2021, Order (Doc. 2) directing Plaintiff

to file a supplemental memorandum in support of his Motion for Leave to Proceed in forma

pauperis (Doc. 1).        In accordance with the following discussion, the Undersigned

RECOMMENDS Plaintiff’s Motion (Doc. 1) be DENIED and this case be DISMISSED for want

of prosecution.

I.       BACKGROUND

         Plaintiff filed his Complaint on July 29, 2021, along with a Motion for Leave to Proceed

in forma pauperis. (Docs. 1, 1-1). Upon review, the Court noted that “[o]ver the past year and a

half, Plaintiff has filed ten lawsuits in this Court.” (Doc. 2). The Court found that in each of those

cases, Plaintiff either paid the full filing fee or was otherwise not permitted to proceed in forma

pauperis. (Id. at 1). In fact, Plaintiff has now twice been deemed a vexatious litigator, enjoining

him from filing any new actions without leave of Court. See Asamoah v. Capstone Logistics, LLC,

2:20-cv-06590-SDM-KAJ (S.D. Ohio), at Doc. 26; see also Asamoah v. Amazon.com Services,

Inc., 2-20-cv-03305-ALM-EPD (S.D. Ohio), at Doc. 66.
  Case: 2:21-cv-04039-EAS-KAJ Doc #: 3 Filed: 09/09/21 Page: 2 of 5 PAGEID #: 24




       After reviewing Plaintiff’s Motion for Leave to Proceed in forma pauperis in the instant

action, the Court determined that it was “not clear [] what has changed in the past year and a half

that would prevent [Plaintiff] from paying the filing fee here[,]” and ordered him to submit a

supplemental memorandum in support of his Motion. (Doc. 2 at 2). In that same Order, the Court

noted that Plaintiff’s Complaint here is duplicative of his two previous cases filed against

Defendant Capstone Logistics, LLC (“Capstone”). (Id.); see also Asamoah v. Capstone Logistics,

LLC, 2:19-cv-05292-SDM-KAJ (S.D. Ohio); Asamoah v. Capstone Logistics, LLC, 2:20-cv-

06590-SDM-KAJ (S.D. Ohio). So the Court also ordered Plaintiff to show cause why the instant

action is distinguishable from his previous case, and why his claims should not be barred under

the doctrine of res judicata. (Doc. 2 at 3). As of the date of this Report and Recommendation,

Plaintiff has not responded to the Show Cause Order or provided any supplemental memorandum.

II.     DISCUSSION

       First, Plaintiff has failed to meet the standard governing a motion to proceed in forma

pauperis. The Supreme Court, in Adkins v. E.I. DuPont de Nemours & Co., Inc., set forth the legal

standard applicable to a motion to proceed in forma pauperis. 335 U.S. 331 (1948). An affidavit

of poverty is sufficient if it reflects that the plaintiff cannot pay the Court’s filing fee without

depriving himself of the “necessities of life.” Id. at 339 (internal quotation marks omitted).

Although the plaintiff need not be totally destitute in order to proceed in forma pauperis, paying

the filing fee must be more than a mere hardship. See Foster v. Cuyahoga Dep’t of Health &

Human Servs., 21 F. App’x 239, 240 (6th Cir. 2001) (noting that “the question is whether the court

costs can be paid without undue hardship”). Consequently, unless it is clear that the one-time

payment of the Court’s filing fee will render the plaintiff unable to provide for himself, the Court

cannot grant him in forma pauperis status. See Adkins, 335 U.S. at 339.



                                                 2
  Case: 2:21-cv-04039-EAS-KAJ Doc #: 3 Filed: 09/09/21 Page: 3 of 5 PAGEID #: 25




       As detailed above, in the last year and a half Plaintiff has filed ten lawsuits in this Court

and in each of those cases, he has either paid the full filing fee, or has otherwise not been permitted

to proceed in forma pauperis. See Asamoah v. Capstone Logistics, LLC, et al., 2:19-cv-05292-

SDM-KAJ (S.D. Ohio); Asamoah v. The Sygma Network, Inc., 2:19-cv-05507-SDM-KAJ (S.D.

Ohio); Asamoah v. Amazon.com Serv., Inc., 2:20-cv-3305-ALM-EPD (S.D. Ohio); Asamoah v.

Tigerpoly Mfg., Inc., 2:20-cv-05376-ALM-KAJ (S.D. Ohio); Asamoah v. Capstone Logistics,

LLC, 2:20-cv-06590-SDM-KAJ (S.D. Ohio); Asamoah v. Amazon.com Serv., Inc., 2:21-cv-00003-

ALM-EPD (S.D. Ohio); Asamoah v. GM Financial, 2:21-cv-03724-MHW-KAJ (S.D. Ohio);

Asamoah v. Amazon.com Servs. Inc., 2:21-cv-04025-ALM-EPD (S.D. Ohio); Asamoah v. The

Sygma Network, Inc., et al., 2:21-cv-04026 (S.D. Ohio); Asamoah v. TigerPoly Manufacturing,

Inc. 2:21-cv-04038-SDM-EPD (S.D. Ohio). And when the Court directed him to show what has

changed in the past year and a half that would prevent him from paying the filing fee here, Plaintiff

failed to respond. (Doc. 2). Accordingly, as it currently stands, Plaintiff’s Motion does not reflect

that he cannot pay the Court’s filing fee without depriving himself of the “necessities of life.”

Adkins, 335 U.S. at 339.

       Second, given Plaintiff’s repeated failures to cure the deficiencies in his motion to proceed

in forma pauperis, dismissal of this matter for failure to prosecute is appropriate. The Court may

dismiss an action for failure to prosecute under its inherent power to control its docket, see Link v.

Wabash R.R. Co., 370 U.S. 626, 629 (1962), or under Rule 41(b) of the Federal Rules of Civil

Procedure. Rule 41(b) provides, in pertinent part that “[i]f the plaintiff fails to prosecute or comply

with these rules or a court order, a defendant may move to dismiss the action or any claim against

it. Unless the dismissal order states otherwise, a dismissal under this subdivision (b) ... operates

as an adjudication on the merits.” Fed. R. Civ. P. 41(b). The measure is available to the Court “as



                                                  3
  Case: 2:21-cv-04039-EAS-KAJ Doc #: 3 Filed: 09/09/21 Page: 4 of 5 PAGEID #: 26




a tool to effect management of its docket and avoidance of unnecessary burdens on the tax-

supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999).

       The Sixth Circuit directs the district court to consider the following four factors in deciding

whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dept., 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176 F.3d

at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is properly

dismissed by the district court where there is a clear record of delay or contumacious conduct.’”

Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Since filing this action in July, and as evidenced by his conduct in his other cases, Plaintiff

has repeatedly failed to comply with this Court’s orders, despite the Undersigned’s repeated

instruction. (See generally Doc. 2). Moreover, Plaintiff has ignored a Court order requiring him

to supplement his Motion to proceed in forma pauperis, and to show cause why the instant action

is distinguishable from his previous cases against Capstone. (Id.).

       In view of the foregoing, the Undersigned concludes that Plaintiff has abandoned this

action. Although this Court has a “favored practice of reaching a disposition on the merits,” the

Court’s “need to manage its docket, the interest in expeditious resolution of litigation, and the risk

of prejudice to the defendant” outweigh allowing this case to linger. Little v. Yeutter, 984 F.2d

160, 162 (6th Cir. 1993). Finally, the Undersigned has considered less drastic sanctions than

dismissal but concludes that any such effort would be futile given Plaintiff’s failure to participate

in these proceedings.



                                                  4
  Case: 2:21-cv-04039-EAS-KAJ Doc #: 3 Filed: 09/09/21 Page: 5 of 5 PAGEID #: 27




        The Undersigned, therefore, RECOMMENDS Plaintiff’s motion for leave to proceed in

forma pauperis (Doc. 1) be DENIED and this case be DISMISSED for want of prosecution.

                                     Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The parties are

specifically advised that failure to object to the Report and Recommendation will result in a waiver

of the right to have the District Judge review the Report and Recommendation de novo, and also

operates as a waiver of the right to appeal the decision of the District Court adopting the Report

and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638

F.2d 947 (6th Cir. 1981).

        IT IS SO ORDERED.



Date: September 9, 2021                                 /s/ Kimberly A. Jolson
                                                        KIMBERLY A. JOLSON
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   5
